EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gabrielle Gelozin on 19 February 2021.

The application has been amended as follows: 

Claim 10:
“The laboratory device according to claim 9, having a gas inlet for supplying of a gas

Claim 18:
“The laboratory device according to claim 8, the sensor being an optical sensor

Claim 19:
“The laboratory device according to claim 14, wherein the detection unit has at least one sensor for detecting a signal

Add new claim 21:
“The laboratory device according to claim 10, the gas inlet for supplying of air or an inert gas.”

Add new claim 22:
“The laboratory device according to claim 18, the sensor being a red light sensor.”

Add new claim 23:
“The laboratory device according to claim 19, the sensor being an optical sensor.”


Reasons for Allowance
Claims 1-4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the significance of the shape of the detection unit (bifurcate) are persuasive (see pp. 9-11 of Applicant’s arguments). The bifurcate shape, which at least partially encloses the vapor passage and/or evaporation flask, allows for improved and/or more reliable and/or more accurate detection of foam. Given that the prior art does not disclose or suggest the claimed device configuration, in particular including a foam detection unit having a bifurcate shape and at least partially enclosing the vapor passage and/or evaporation flask and Applicant has established this feature as significant, the claims are considered patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Renee Robinson/Primary Examiner, Art Unit 1772